PER CURIAM.
This interlocutory appeal challenges the denial of motions to modify or amend three injunctive orders which prohibits the natural mother of the child in a paternity contest, as well as the putative father thereto, from communicating, informing or telling the two minor children or other third parties that the former husband was not the real father of *1089the subject child. The orders were evidently-entered out of concern for the privacy interests of the child. A special hearing mandated by Department of Health & Rehabilitative Serv. v. Privette, 617 So.2d 305 (Fla.1993) has been held and concluded but no ruling has been entered. We dismiss this interlocutory appeal without prejudice to raise the issue on plenary review if appellants are unsuccessful in the proceeding below.
Appeals dismissed.